      Case 4:20-cv-02607 Document 5 Filed on 08/03/20 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 COMMERCE EQUITIES, INC.,                      §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §   CIVIL ACTION NO. 4:20-cv-02607
                                               §
 AMRISC, LLC, CRC INSURANCE                    §
 SERVICES, INC., and HIGHPOINT                 §
 INSURANCE GROUP, LLC                          §
                                               §
        Defendants.                            §

          DEFENDANTS AMRISC AND CRC INSURANCE SERVICES, INC.’S
               NOTICE OF RULE 26(a)(1) INITIAL DISCLOSURES

       Defendants AmRisc, LLC (“AmRisc”) and CRC Insurance Services, Inc. (“CRC”) served

initial disclosures in accordance with Federal Rule of Civil Procedure 26(a)(1) and the Court’s

Notice in a Removed or Transferred Case (ECF No. 2) on all parties on August 3, 2020.

                                                       Respectfully submitted,




                                                       SCOTT A. SHANES
                                                       State Bar No. 00784953
                                                       SShanes@clarkhill.com
                                                       SARAH N. WARINER
                                                       State Bar No. 24065078
                                                       SWariner@clarkhill.com
                                                       JEREMY R. WALLACE
                                                       State Bar No. 24110825
                                                       jwallace@clarkhill.com
                                                       CLARK HILL
                                                       2600 Dallas Parkway, Suite 600
                                                       Frisco, TX 75034
                                                       (469) 287-3900 – Telephone
                                                       (469) 287-3999 – Facsimile

                                                       and

DEFENDANTS AMRISC AND CRC INSURANCE SERVICES, INC.’S                                     PAGE 1
NOTICE OF RULE 26(a)(1) INITIAL DISCLOSURES
D4624\409752\260410083.v1
      Case 4:20-cv-02607 Document 5 Filed on 08/03/20 in TXSD Page 2 of 2




                                                       ANNA K. OLIN
                                                       State Bar No. 24102947
                                                       aolin@clarkhill.com
                                                       CLARK HILL
                                                       901 Main Street, Suite 6000
                                                       Dallas, Texas 75202
                                                       (214) 651-4300 – Telephone
                                                       (214) 651-4330 – Facsimile

                                                       ATTORNEYS FOR DEFENDANTS
                                                       AMRISC, LLC and CRC INSURANCE
                                                       SERVICES, INC.



                                CERTIFICATE OF SERVICE

     I certify that a true and correct copy of the foregoing document was duly served via
CM/ECF on all counsel of record on August 3, 2020.




                                             SCOTT A. SHANES




DEFENDANTS AMRISC AND CRC INSURANCE SERVICES, INC.’S                                 PAGE 2
NOTICE OF RULE 26(a)(1) INITIAL DISCLOSURES
D4624\409752\260410083.v1
